DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 02/05/21.  As directed by the amendment: claim(s) 1 and 11 have been amended, no claim(s) have been cancelled, and no claim(s) have been added. Thus, claims 1-20 are currently pending in the application.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamath (US 2004/0220629 A1) in view of Lind (US 2003/0033032 A1), Waljee (US 2015/0095069 A1) and  Burton (US 2007/0032733 A1). 
Regarding claims 1 and 11, Kamath discloses an apparatus and method, comprising: a processing device (e.g. Fig 1C:205/206); a low-fidelity health-indicator data sensor operatively coupled to the processing device (e.g. Fig 1C:212 [0076]; Fig 7:606 PPG the system denotes the use of multiple sensors); a high-fidelity health-indicator data sensor operatively coupled to the processing device (e.g. Fig 1C:212 [0095-[0096]; Fig 7:601/614 ECG the system denotes the use of multiple sensors); and a memory having instructions stored thereon that (e.g. Fig 1C:209), when executed by the processing device, cause the processing device to: receiving measured low-fidelity health-indicator data at a first time, wherein the measured low-fidelity health indicator data is obtained by the low-fidelity health-indicator data sensor (e.g. [0095]-[0097]; Fig 7:606); based on a low-fidelity health-indicator threshold; in response to a determination that the prediction is outside the normal range: receive measured high-fidelity health-indicator data obtained by the high-fidelity health-indicator data sensor (e.g. [0095]-[0097] Fig 7:614). Kamath is silent regarding a trained high-fidelity machine learning threshold can be adaptive).
However, Lind discloses an application specific intelligent microsensor which includes inputting a set of data comprising the measured low-fidelity health-indicator data into a trained high-fidelity machine learning model, wherein the trained high-fidelity machine learning machine learning model is to generate a prediction whether a health of a user is outside a normal range (e.g. [0064]; [0068]-[0069]).
Additionally, Waljee discloses algorithms to identify patients with a high risk of developing a disease wherein the trained high-fidelity machine learning machine learning model is to generate a prediction about future outcomes (e.g. [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to modify the system and method of Kamath to incorporate the teachings of Lind and Waljee wherein the processor utilizes wherein a trained high-fidelity machine learning model, wherein the trained high-fidelity machine learning machine learning model is to generate a prediction whether a health of a user at a future time is outside a normal range for the purpose of utilizing a machine that is adaptable to the user and can predict a potential negative outcome for a user, as is a commonly known application/function for machine learning models in the diagnostic field (e.g. Waljee: 
Furthermore, Burton teaches a method and apparatus for monitoring and classifying physiological signals wherein in response to a determination that the measured high-fidelity health-indicator data is inside the normal range: modify the low-fidelity health-indicator threshold (e.g. [0129]-[0134]).  While neither, Burton, Lind or Kamath explicitly say to decrease a notification sensitivity, Burton explicitly states that the threshold can be determined based on the user’s individual results previously collected in order to customize the normal and abnormal ranges for the user specifically.
Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to modify the system and method of Kamath to incorporate the teachings of Burton signals wherein in response to a determination that the measured high-fidelity health-indicator data is inside the normal range: modify the low-fidelity health-indicator threshold and to decrease a notification sensitivity for the purpose of customizing the threshold for the user.
Regarding claims 2 and 12, modified Kamath discloses wherein the low-fidelity health-indicator threshold corresponds to a first sensitivity threshold, and wherein to modify the low-fidelity health-indicator threshold the processing device is to modify the first sensitivity threshold to a second sensitivity threshold (e.g. Kamath [0091] threshold 776 may be adjusted in accordance with different cardiac events).
Regarding claims 3 and 14, modified Kamath discloses further comprising: modifying the second sensitivity threshold to the first sensitivity threshold in response to an expiration of a time interval (e.g. Kamath
Regarding claims 4 and 14, modified Kamath discloses wherein to determine that the prediction is outside the normal range, the method further comprises: determining that a probability that the prediction is outside the normal range is above the first sensitivity threshold for a first time threshold (e.g. Kamath [0096] the system determines if the ppg signal exceeds a threshold after a predetermined time period (or threshold)).
Regarding claims 5 and 15, modified Kamath is silent regarding wherein the low-fidelity health-indicator threshold corresponds to the first time threshold, and wherein to modify the low-fidelity health-indicator threshold the method further comprises: modifying the first time threshold to a second time threshold. However, the system of Kamath already discloses the ability to adjust the data threshold in [0091]. Therefore, it would be obvious to one of ordinary skill that if the data threshold can be adjusted to account for the different type of cardiac and signal variations (i.e. normal sinus rhythm and ventricular fibrillation) then the time threshold or (predetermined time) in which the threshold should be signaled could also be adjusted. 
Regarding claims 6 and 16, modified Kamath discloses wherein the high-fidelity health-indicator data sensor comprises an electrocardiogram (ECG) sensor (e.g. Kamath [0095-[0096]; Fig 7:601/614). 
Regarding claims 7 and 17, modified Kamath discloses wherein the low-fidelity health-indicator data sensor comprises a photoplethysmography (PPG) sensor (e.g. Kamath [0076]; Fig 7:606). 
Regarding claims 8 and 18, modified Kamath discloses wherein the processing device corresponds to one of: a smartwatch, a fitness band, a computer tablet, or a laptop computer (e.g. Lind: 
Regarding claims 9 and 19, modified Kamath discloses wherein the trained high-fidelity machine learning model comprises one or more of: a generative neural network, a recurrent neural network (RNN) or a feed-forward neural network (e.g. Lind:  [0033]).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamath in view of Lind and Burton as applied to claims 1 and 11 above, and further in view of Banet (US 2011/0066043 A1).
Regarding claims 10 and 20, modified Kamath is silent regarding wherein the set of data further comprises a record of activity level of the user.
However, Banet discloses a body-worn monitoring system wherein the set of data further comprises a record of activity level of the user (e.g. [0066] lines 24-30 the system utilizes an accelerometer to determine activity level and degree of motion). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified method and system of Kamath to incorporate the teachings of Banet wherein the set of data further comprises a record of activity level of the user for the purpose of being able to understand the full scope of the user’s health data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jessandra Hough								June 16, 2021
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792